Citation Nr: 1411289	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for dental condition to include periodontal disease and gross oral sepsis (claimed as condition of the teeth and gums), as secondary to service-connected diabetes mellitus type 2. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of service connection for periodontal disease for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306   (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.


FINDING OF FACT

1. There was no dental trauma during service. 

2. The Veteran received routine dental treatment during active service. 

3. The Veteran currently has periodontal disease. 

4. Compensation is not available for periodontal disease and residuals related thereto under VA regulation.



CONCLUSION OF LAW

The criteria for establishing service connection for periodontal disease and gross oral sepsis for compensation purposes have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  As discussed below, the facts in the present case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to service-connected disabilities.  Thus, the duties to notify and assist are inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

Under current VA regulatory criteria, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712  (West 2002); 38 C.F.R. §§ 3.381 , 17.161(2013).

In this case, the Veteran contends that his service-connected diabetes mellitus type 2 either caused or aggravates his nonservice-connected periodontal disease.  The Veteran does not contend, and the evidence does not show, that he had dental trauma while on active duty. 

After review of the lay and medical evidence of record, the Board initially finds that the Veteran has current periodontal disease.  At the June 2010 VA dental examination, the VA medical examiner noted that the Veteran had periodontal disease. 

A review of the STRs is negative for any complaint, finding, or treatment for any dental trauma.  Rather, according to the December 2010 addendum VA report, the STRs show that the Veteran had routine dental care. 

Although there is medical evidence which suggest a relationship between the Veteran's service-connected diabetes and his periodontal disease, the Board notes that the claim fails as a matter of law.  The Board notes that service-connected compensation benefits are not authorized for periodontal disease.  Rather, service connection for periodontal disease may only be established for treatment purposes, and a claim for eligibility for treatment for periodontal disease has been referred to the AOJ above. 

For these reasons, the Board finds that a preponderance of the evidence weighs against the Veteran's claim for service connection (compensation) for periodontal disease.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and that doctrine is not applicable.
ORDER

Service connection for periodontal disease and gross oral sepsis secondary to service-connected diabetes mellitus type 2 is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


